Exhibit 10.2

AMENDMENT NO. 1 TO

WARRANT FOR THE PURCHASE OF SHARES OF

COMMON STOCK OF SOLAZYME, INC.

THIS AMENDMENT NO. 1 TO WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK OF
SOLAZYME, INC. (the “Amendment”) is made and entered into as of August 5, 2011
(the “Amendment Effective Date”), by and between Solazyme, Inc., a Delaware
corporation located at 225 Gateway Boulevard, South San Francisco, CA 94080
(“Solazyme”) and Bunge Limited, a Delaware corporation located at 50 Main
Street, White Plains, NY 10606 (“Bunge”).

WHEREAS, Solazyme and Bunge entered into a Warrant for the Purchase of Shares of
Common Stock of Solazyme, Inc. dated May 3, 2011 (the “Warrant”); and

WHEREAS, Solazyme and Bunge wish to amend the Warrant as set forth herein.

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other valuable consideration, Solazyme and Bunge agree as follows:

1. AMENDMENT OF THE WARRANT. Solazyme and Bunge hereby amend the terms of the
Warrant as provided below. To the extent that the Warrant is explicitly amended
by this Amendment, the terms of this Amendment will control over terms of the
Warrant that are contrary to, or conflict with, this Amendment. Where the
Warrant is not explicitly amended, the terms of the Warrant will remain in
force. Initially capitalized terms used in this Amendment that are not otherwise
defined herein shall have the meanings given to such terms in the Warrant.

1.1 Amendment of References to JV Plant. As of the Amendment Effective Date all
references to “JV Plant” in the Warrant shall be amended to refer to “Plant”.

1.2 Amendment of Expiration Time. The definition of “Expiration Time” in
paragraph 1 of the Warrant is hereby deleted in its entirety and replaced with
the following:

““Expiration Time” means 5:00 p.m. New York City time on the earlier of (i) the
date of termination of the Joint Venture Agreement, if the Closing (as defined
in the Joint Venture Agreement) has not occurred prior to such termination and
(ii) the tenth (10th) anniversary of the date of this Warrant or, if such day is
not a Business Day, then until 5:00 p.m. New York City time on the next
succeeding day that is a Business Day.”

1.3 Amendment of paragraph 4. Paragraph 4 of the Warrant is deleted in its
entirety and replaced with the following:

“4. Reserved.”

 

- 1 -



--------------------------------------------------------------------------------

1.4 Addition of paragraph 18. A new paragraph 18 is hereby added to the Warrant
immediately after paragraph 17.

“18. Exercise; Termination. Notwithstanding the foregoing (including without
limitation paragraph 3), Holder shall not exercise the Warrant as to any Vested
Shares until on or after the Closing (as defined in the Joint Venture
Agreement). This Warrant shall terminate in its entirety if and as of the date
the Joint Venture Agreement terminates if such termination occurs prior to the
Closing.”

2. MISCELLANEOUS.

2.1 Full Force and Effect. This Amendment amends the terms of the Warrant and is
deemed incorporated into, and governed by all the other terms of, the Warrant.
The provisions of the Warrant, as amended by this Amendment, remain in full
force and effect.

2.2 Entire Agreement. This Amendment, together with the Warrant, represent the
entire agreement of Solazyme and Bunge with respect to the subject matter hereof
and supersedes all prior understandings and agreement with respect thereto.

2.3 Counterparts. This Warrant may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Copies of original signature pages sent by
facsimile and/or PDF shall have the same effect as signature pages containing
original signatures.

<Signature page follows.>

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Solazyme and Bunge have executed this Amendment as of the
Amendment Effective Date.

 

SOLAZYME, INC. By:  

/s/ Jonathan Wolfson

  Name: Jonathan Wolfson   Title: CEO BUNGE LIMITED By:  

/s/ David B. Pearcy

  Name: David B. Pearcy   Title: MD Sugar and Brewery By:  

/s/ Jonathan Biller

  Name: Jonathan Biller   Title: General Counsel

 

- 3 -